DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
 
Response to Amendment
The Examiner acknowledges Applicant’s response filed on 03/30/2022 containing amendments and remarks to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Jaskiranjit Kang and Patrick Keane on 07/14/2022.

The application has been amended as follows: 

Claim 1
Line 5: “based feed) is 1:2 by weight or lower; and”

Claims 17-20
Canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7-18, filed 03/30/2022, with respect to the rejections of claims 1-16 under U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims and persuasively argued that the prior art of record fails to disclose the three components specifically claimed and that the Applicant has shown that the combination is not merely an obvious selection as the claimed combination results in improvement during conversion that is not realized in the prior art. The Applicant has shown that combinations of any of the disclosed feeds of Nousiainen do not necessarily result in a homogenous blend and therefore has shown an unexpected improvement in the use of the claimed three components being co-processed. The Applicant has also persuasively argued that the selection of distillation residue from tall oil distillation is critical and has shown comparative examples demonstrating inferior homogeneity of blends comprising bioderived distillates that are not from tall oil (see comparative examples). Therefore, the rejections of claims 1-16 under 35 U.S.C. 103 have been withdrawn. 
No prior art alone or in combination with references discloses a process comprising co-processing at least a fossil-based feed, pyrolysis liquid and a distillation residue from tall oil, wherein a ratio of the pyrolysis liquid to fossil-based feed is 1:2 by weight or lower, and wherein the fossil-based feed, the pyrolysis liquid and the distillation residue form a homogenous blend that is co-processed as claimed. 
The closest prior art, Nousiainen et al. (US 2016/0130509 A1), discloses a process for producing hydrocarbons comprising subjecting a feedstock to hydroprocessing, wherein the feedstock may comprise a material of biological origin and a co-feed comprising any fossil fuel derived hydrocarbons or cuts ([0041]). Nousiainen discloses the material of biological origin may be selected from a long list of fats, oils, fatty acids, esters, metal salts, anhydrides, fatty alcohols, recycles fats and oils, dicarboxylic acids and polyols, terpene-based compounds, pyrolyzed wood, pyrolysis oils, bio-oils and mixtures thereof ([0027]; [0028]). Nousiainen further discloses that one or more tall oil components or derivatives may be used ([0031]), however, does not appear to explicitly disclose that the tall oil component is a distillation residue from tall oil distillation and directs one of ordinary skill to the use of tall oil. While Nousiainen generally discloses fossil-based feeds, pyrolysis liquids and tall oil components or derivatives, Nousiainen fails to guide one of ordinary skill to the specific combination of feeds claimed by the Applicant. 
One of ordinary skill, in view of Nousiainen, would reasonably expect that any combination of disclosed feedstock materials would achieve the same or similar result, and be suitable for processing. However, the Applicant has shown an unexpected result in homogeneity of the claimed blend that allows pyrolysis liquid and fossil-based feeds in the claimed ratio to be co-processed (see pages 13-15 of remarks dated 03/30/2022). The Applicant has additionally shown through comparative examples that the use of distillation residue from tall oil is critical and has unexpected results compared to other materials of biological origin such as palm fatty acid distillate or animal fat, both of which are disclosed by Nousiainen (see specification – comparative examples). 
The specific combination of feed materials is shown to be critical and result in unexpected improved homogeneity and compatibility of feed materials that is not disclosed by the prior art and not expected with any combination of materials disclosed by Nousiainen. As such, claims 1-7, 9-16 and 21-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772